DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 11/04/22 is acknowledged and papers submitted have been placed in the records.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2019/0198417).

a.	Re claim 1, Huang et al. disclose a moistureproof chip on film (COF) package comprising: a base film 110 (see figs. 1-9 and related text; see remaining of disclosure for more details) having a conductive pattern 118 ([005]) formed on one surface thereof and having a solder resist 119 formed on the conductive pattern; and a moistureproof tape 130 attached to a top of the solder resist and “configured to block moisture from being delivered to the conductive pattern through the solder resist” (the quoted limitation is considered a functional limitation that tape 130 can performed in view of the fact that it contains the same materials, i.e. PI and/or PET as Applicants’ moistureproof tape; see MPEP 2112.01 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”; see also MPEP 2112.01.11 "A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)"). 

b.	Re claim 2, the moistureproof tape uses one of poly cyclohexylenedimethylene terephthalate (PCT), casting polypropylene (CPP), polyethylene terephthalate (PET), and polyimide (PI) as a base (1341 or 1381; see figs. 5A-6 and related text).

c.	Re claim 3, the moistureproof tape comprises: a base (1341 or 1381; see figs. 5A-6 and related text); and an adhesive layer (1342 for base 1341 or 1382 for base 1381) formed under the base and configured to attach (i.e. contributes, directly or indirectly, to attach) the base to a top of the base film.

d.	Re claim 4, the moistureproof tape further comprises a coating layer 136 (see at least [0060]) configured to (i.e. capable to or disposed such as to) cover the top of the base.

e.	Re claim 5, the coating layer is made of a colorful material (polyimide or PET as per [0060]; polyimide is conventionally known to have an orange/yellow color) having a moistureproof power.

f.	Re claim 6, the coating layer is made of the material (polyimide for example) identical with a material of the base (base 1341 or 1381 are disclosed of being made of polyimide too in at least [0061]-[0063]).

g.	Re claim 9, the moistureproof tape is formed to cover an area restricted by the top of the solder resist (explicit on figs. 1-2; see also at least [0052]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2019/0198417).

a.	Re claim 7, Huang et al. disclose all the limitations of claim 1 as stated above including that a chip 120 electrically connected to the conductive pattern is mounted on the one surface of the base film, and the moistureproof tape is formed to cover the semiconductor chip and the solder resist (see fig. 8), except explicitly that chip 120 is a semiconductor chip. However, the invention of Huang is to improve semiconductor chip-on-film packages as evidenced from at least [0003]-[0005]). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided chip 120 as a semiconductor chip, and this as a non-inventive step of providing such a chip as implicitly implied by [0003]-[0005] or taking advantage of the well-established and low-cost semiconductor (especially silicon) manufacturing technology. 

b.	Re claim 8, Huang et al. disclose all the limitations of claim 7 as stated above including a potting material 150 ([0056]) is further formed on a side of the semiconductor chip, and the potting material surrounds the semiconductor chip and fixes the semiconductor chip, except explicitly that the potting material is a resin. However, it is conventionally known in the art to use resin materials for underfill materials, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have used a resin material for underfill 150, and this as a non-inventive step of using a known material for its known purpose (see MPEP 2144.07)

Response to Arguments
Applicant's arguments filed 11/04/22 have been fully considered but they are not persuasive. Applicants’ reliance on the holes OP1 and H1 to assert that layer 130 is not moistureproof is not convincing. The openings/holes are formed integral with layer 130 to allow a specific access to structures covered by layer 130, and that does not in anyway take away the moistureproof function and capability that layer 130 would have for any material area it covers and bonds to. The moistureproof function/capability of layer 130 exists (due to the composition of 130) for all the portions of layer 130 that are not in the footprint of the openings H1 and OP1. It is like the fact that a plastic screen cover for a cellphone does not loose its waterproof or moistureproof ability (this ability being due to its chemical composition) because openings are defined therein in order not to obstruct the cellphone camera’s lens and microphone input holes (or speaker output holes). Any part of the screen bonded to the plastic screen cover will be protected against moisture despite the said openings because the moistureproof or waterproof function is present wherever the plastic screen cover material is present. Moreover, the limitation “moistureproof tape” does not define any specific structure (i.e. indicating the presence of integral access features such as openings or not). Finally, the embodiment of figs. 8-9 (also referred to in the claims’ rejection despite Applicants choosing the embodiment of figs. 1-2 to argue) does not comprise any opening in layer 130, and this basically renders Applicants’ arguments somewhat moot.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899